 

EXHIBIT 10.42

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT by and among AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (the “Company”), AFFINION GROUP, INC., a Delaware corporation and
wholly-owned subsidiary of the Company (“Affinion”, together with the “Company,”
the “Companies”), and Scott Lazear (“Executive”) (collectively the “Parties”) is
made as of December 27, 2014 (the “Effective Date”).

WHEREAS, the Companies desire to employ Executive pursuant to the terms,
provisions and conditions set forth in this employment agreement (the
“Agreement”); and

WHEREAS, Executive desires to accept such employment on such terms, provisions
and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

 

Section 1.Employment Period. Subject to earlier termination in accordance with
Section 3 of this Agreement, Executive shall be employed by the Companies for a
period commencing on the Effective Date and ending on the first anniversary of
the Effective Date (the “Employment Period”); provided, however, that the
Employment Period shall automatically be renewed for successive one (1) year
periods thereafter unless either the Company or Executive gives at least ninety
(90) days’ written notice of its intention not to renew the Employment Period.
Upon Executive’s termination of employment with the Company for any reason,
Executive shall, at the request of the Company, immediately resign all positions
with the Companies or any of their respective subsidiaries or affiliates,
including any position as a member of any of the Companies’ Board of Directors.

Section 2.Terms of Employment.

(a)Position. During the Employment Period, Executive shall serve as President,
Connexions Loyalty of the Company and will perform such duties and exercise such
supervision with regard to the business of the Company as are associated with
such positions, including being responsible for loyalty business for the Company
and its subsidiaries and such other duties as may be prescribed from time to
time by the Chief Executive Officer of the Company reasonably consistent with
such positions. Executive shall report directly to the Chief Executive Officer
of the Company. If reasonably requested by the Company’s Board of Directors (the
“Board”), Executive hereby agrees to serve (without additional compensation) as
an officer and director of any member of the “Affinion Group” (as defined in
Section 5(a) below).

(b)Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for Executive’s
positions, subject at all times to the control of the Board, and shall perform
such services as customarily are

 

--------------------------------------------------------------------------------

 

provided by an executive of a corporation with Executive’s positions and such
other services consistent with Executive’s positions, as shall be assigned to
Executive from time to time by the Board. Executive agrees to devote all of
Executive’s business time to the business and affairs of the Companies and to
use Executive’s commercially reasonable efforts to perform faithfully,
effectively and efficiently Executive’s responsibilities and obligations
hereunder. Notwithstanding the foregoing, nothing herein shall prohibit
Executive from (i) serving on civic or charitable boards or committees and (ii)
managing personal investments, so long as such activities do not materially
interfere with the performance of Executive’s responsibilities hereunder. In
addition, subject to the approval of the Chief Executive Officer and General
Counsel of the Company in their sole discretion, if Executive is requested to
join the board of directors of another private or public company or investment
fund (an “Entity”) and will be able to perform Executive’s duties hereunder
despite the effort required for such board position, Executive may serve as a
board member of said Entity.

(c)Compensation.

(i)Base Salary.   During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to Three Hundred Thousand Dollars
$300,000.00, less all applicable withholdings, which shall be paid in accordance
with the customary payroll practices of the Company (as in effect from time to
time, the “Annual Base Salary”). The Annual Base Salary shall be subject to
annual review for possible increase, and the Annual Base Salary shall not be
reduced without Executive’s consent, unless the reduction is related to a
broader compensation reduction that is not limited to Executive and does not
exceed 10% of Executive’s Annual Base Salary.   For purposes of this Agreement,
the definition of Annual Base Salary shall include all such increases, if any.

(ii)Bonuses. During the Employment Period, the Company shall establish a bonus
plan for each fiscal year of the Company (each, the “Plan”) pursuant to which
Executive will be eligible to receive an annual bonus (the “Bonus”). The
Compensation Committee of the Board will administer the Plan and at such time as
the Company becomes subject to Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), establish in advance performance objectives for
each year in accordance with Section 162(m) of the Code. In the event that the
Company achieves the target established in the Plan based on actual performance,
Executive shall be eligible to receive a Bonus in an amount equal to 100% of
Executive’s Annual Base Salary (“Target Bonus”). Subject to Section 4, Executive
will be entitled to receive the Bonus only upon the Company’s achievement of the
specified performance objectives and if Executive is employed on the last day of
the applicable fiscal year. The Bonus shall become payable in the following
fiscal year on or before March 15 provided that the Compensation Committee of
the Board certifies that the Company has achieved the applicable performance
objectives and determines the amount of the bonus that shall be paid to each
executive entitled to receive a bonus for the applicable fiscal year.     

 

--------------------------------------------------------------------------------

 

(iii)Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Companies to the extent
applicable generally to other senior executives of the Companies (except
severance plans, policies, practices, or programs) subject to the eligibility
criteria set forth therein, as such may be amended or terminated from time to
time.

(iv)Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in performance of Executive’s duties hereunder provided that Executive provides
all necessary documentation in accordance with the Companies’ policies.

(v)Car Allowance.  During the Employment Period, Executive shall be eligible to
receive a monthly car allowance equal to $1,445.00 (currently $1,425), subject
to applicable taxes, in accordance with the Companies’ policy.

(vi)Equity Awards.  During the Employment Period, Executive will be eligible to
receive equity awards under the Affinion Group Holdings, Inc. 2007 Stock Award
Plan, as amended (the “Plan”), or such other equity plan of the Companies as in
effect from time to time, which will be determined by the Board (or its
designee), in its sole discretion.  The terms and conditions of any award issued
to Executive under the Plan will be set forth in an award agreement between the
Company and Executive.

Section 3.Termination of Employment.

(a)Death or Disability.  Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(g) and 10(g) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means (i) Executive’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident or health plan covering
employees of the Companies.

(b)Cause.   Executive’s employment may be terminated at any time by the Company
for “Cause” (as defined below). For purposes of this Agreement, “Cause” shall
mean Executive’s (i) conviction of a felony or a crime of moral turpitude; (ii)
conduct that constitutes fraud or embezzlement; (iii) willful misconduct or
willful gross neglect; (iv) continued willful failure to substantially perform
Executive’s duties as President, Connexions Loyalty; or (v) a material breach by
Executive of this Agreement; provided that in the event of a termination
pursuant to clause (iv) or (v), to the extent such failure

 

--------------------------------------------------------------------------------

 

to perform duties or material breach is subject to cure, the Company shall have
notified Executive in writing describing such failure to perform duties or
material breach and Executive shall have failed to cure such failure to perform
or breach within thirty (30) days after Executive’s receipt of such written
notice.

(c)Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d)Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon sixty (60) days’ prior written notice following
the occurrence of the event giving rise to the termination for Good Reason. For
purposes of this Agreement, “Good Reason” means voluntary resignation after any
of the following actions taken by the Companies without Executive’s consent: (i)
any material failure of the Companies to fulfill their obligations under this
Agreement, (ii) a material and adverse change to, or a material reduction of,
Executive’s duties and responsibilities to the Companies, (iii) a material
reduction in Executive’s Annual Base Salary or Target Bonus (excluding any
diminution related to a broader compensation reduction that is not limited to
Executive specifically and that is not more than 10% in the aggregate or any
diminution to which Executive consented) or (iv) the relocation of Executive’s
primary office to a location more than thirty-five (35) miles from the prior
location; provided that any such event shall not constitute Good Reason unless
and until Executive shall have provided the Companies with notice thereof no
later than sixty (60) days following the initial occurrence of such event and
the Companies shall have failed to remedy such event within 30 days of receipt
of such notice.

(e)Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon ninety (90) days’ prior written notice.

(f)Termination as a Result of Non-Renewal of the Employment Period by the
Company. The expiration of the Employment Period, and the termination of
Executive’s employment upon the date of such expiration, on account of the
Company giving notice to Executive of its desire not to extend the Employment
Period in accordance with Section 1, shall be treated for purposes of this
Agreement as a termination without Cause pursuant to Section 4(a).

(g)Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 10(g). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the “Date of Termination” (as defined below) is other than the date
of receipt of such notice, specifies the termination date. The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company

 

--------------------------------------------------------------------------------

 

from asserting such fact or circumstance in enforcing Executive’s or the
Company’s rights hereunder.

(h)Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such Date of Termination is in accordance with
Section 3(d) or Section 3(e)) or any later date specified therein pursuant to
Section 3(g), as the case may be, (ii) if Executive’s employment is terminated
by reason of death, the date of death, and (iii) the expiration of the
Employment Period, and the termination of Executive’s employment upon the date
of such expiration, on account of the Company giving notice to Executive of its
desire not to extend the Employment Period in accordance with Section 3(f).

Section 4.Obligations of the Company upon Termination.

(a)With Good Reason; Without Cause. If during the Employment Period the Company
shall terminate Executive’s employment without Cause or Executive shall
terminate Executive’s employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

(i)The Company shall pay to Executive as soon as reasonably practicable but no
later than sixty (60) days following the Date of Termination in a lump sum to
the extent not previously paid, (A) the Annual Base Salary through the Date of
Termination, and (B) the Bonus earned for any fiscal year ended prior to the
year in which the Date of Termination occurs; provided, that Executive was
employed on the last day of such fiscal year (“Accrued Obligations”); and

(ii)The Company will pay Executive, an amount equal to 100% of the sum of (A)
Executive’s Annual Base Salary and (B) Executive’s Target Bonus (the “Severance
Payments”) such amounts to be paid on a monthly basis over a twenty-four (24)
month period.

(b)Death or Disability. If Executive’s employment shall be terminated by reason
of the Executive’s death or Disability, then the Company will provide Executive
with the following severance payments and/or benefits: the Company shall pay
Executive or Executive’s legal representatives (i) the Accrued Obligations; (ii)
a lump sum equal to 100% of Executive’s Annual Base Salary; and (iii) the
continuation of death or Disability benefits thereafter in accordance with the
terms of such plans of the Companies then in effect (the payments and benefits
described in clauses (ii) and (iii), the “Severance Benefits”). Thereafter, the
Companies shall have no further obligation to Executive or Executive’s legal
representatives.

(c)Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Companies shall have no further obligations to Executive other than for
payment of the

 

--------------------------------------------------------------------------------

 

Accrued Obligations and any indemnification rights Executive may have pursuant
to Section 9.

 

(d)Separation Agreement and General Release. The Company’s obligations to make
payments under Sections 4(a)(ii) or 4(b) are conditioned on Executive’s or
Executive’s legal representative’s executing a separation agreement and general
release of claims against the Companies and their respective affiliates (and
their respective officers and directors) in a form substantially similar to that
attached hereto as Exhibit A, subject to changes as may be warranted to be made
to such release to preserve the intent thereof for changes in applicable laws;
provided, that, if Executive should fail to execute (or revokes) such release
within sixty (60) days following the Date of Termination, the Company shall not
have any obligation to provide the Severance Payments or Severance Benefits
contemplated under this Section 4.  Subject to the foregoing, the Severance
Payments or Severance Benefits, as the case may be, shall be paid in full or
begin to be paid, as the case may be, on the first payroll period occurring
after the date that is sixty (60) days following the Date of Termination (with
the first such payment inclusive of any Severance Payments or Severance Benefits
that are otherwise payable during such initial sixty (60) day period).  

Section 5.Restrictive Covenants.

(a)Non-Solicitation. During the Employment Period and ending on the third
anniversary of the Executive’s termination of employment with the Company for
any reason, Executive shall not directly or indirectly through another person or
entity (i) induce or attempt to induce any employee of the Companies and their
respective affiliates (collectively, the “Affinion Group”) to leave the employ
of the Affinion Group, or in any way interfere with the relationship between the
Affinion Group, on the one hand, and any employee thereof, on the other hand,
(ii) hire any person who was an employee of the Affinion Group or (iii) induce
or attempt to induce any customer, supplier, licensee or other business relation
of the Affinion Group to cease doing business with the Affinion Group, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation, on the one hand, and the Affinion Group, on the
other hand.

(b)Non-Competition. Executive acknowledges that, in the course of Executive’s
employment with the Affinion Group, Executive has become familiar, or will
become familiar, with the Affinion Group’s “Confidential Information” and that
such Executive’s services have been and will be of special, unique and
extraordinary value to the Affinion Group. Therefore, Executive agrees that,
during the Employment Period and ending on the second anniversary of Executive’s
termination of employment with the Company for any reason (the “Non-Compete
Period”), Executive shall not, directly or indirectly, engage in any business
that markets, provides, administers or makes available membership-based
programs, insurance-based programs, benefit packages as an enhancement to
financial institutions or other customer accounts or loyalty-based programs
(whether as of the date hereof or during the Non-Compete Period), anywhere in
the world in which the Affinion Group is doing business. For purposes of this
Section 5(b), the phrase “directly or indirectly, engage in” shall include any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner,

 

--------------------------------------------------------------------------------

 

stockholder, partner, joint venturer or otherwise, and shall include any direct
or indirect participation in such enterprise as an employee, consultant,
licensor of technology or otherwise; provided, however, that nothing in this
Section 5(b) shall prohibit Executive from being a passive owner of not more
than 5% of the outstanding stock of any class of a corporation which is publicly
traded, so long as Executive has no active participation in the business of such
corporation.

(c)Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during Executive’s employment with the
Companies or at any time thereafter, any Confidential Information of which
Executive is or becomes aware, whether or not such information is developed by
Executive, except to the extent that such disclosure or use is directly related
to and required by Executive’s performance in good faith of duties assigned to
Executive by the Company or as required by law or legal process. Executive will
take all appropriate steps to safeguard Confidential Information in Executive’s
possession and to protect it against disclosure, misuse, espionage, loss and
theft. Executive shall deliver to the Company at the termination of Executive’s
employment with the Company, or at any time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential Information
or the “Work Product” (as defined in Section 5(h)(ii)) of the business of the
Affinion Group that Executive may then possess or have under his or her control.

(d)Proprietary Rights. Executive recognizes that the Affinion Group possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Affinion Group and Executive in writing. Executive expressly agrees that any
Work Product made or developed by Executive or Executive’s agents during the
course of Executive’s employment, including any Work Product which is based on
or arises out of Work Product, shall be the property of and inure to the
exclusive benefit of the Affinion Group. Executive further agrees that all Work
Product developed by Executive (whether or not able to be protected by
copyright, patent or trademark) during the course of Executive’s employment with
the Companies, or involving the use of the time, materials or other resources of
the Affinion Group, shall be promptly disclosed to the Affinion Group and shall
become the exclusive property of the Affinion Group, and Executive shall execute
and deliver any and all documents necessary or appropriate to implement the
foregoing.

(e)Enforcement.  If Executive commits a breach of any of the provisions of this
Section 5 or Section 6 below, the Companies shall have the right and remedy to
have the provisions specifically enforced by any court having jurisdiction, it
being acknowledged and agreed by Executive that the services being rendered
hereunder to the Companies are of a special, unique and extraordinary character
and that any such breach will cause irreparable injury to the Companies and that
money damages will not provide an adequate remedy to the Companies.  Such right
and remedy shall be in addition to, and not in lieu of, any other rights and
remedies available to the Companies at law or in

 

--------------------------------------------------------------------------------

 

equity.  Accordingly, Executive consents to the issuance of an injunction,
whether preliminary or permanent, consistent with the terms of this
Agreement.    

(f)Blue Pencil.  If, at any time, the provisions of this Section 5 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Executive and the Companies agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

(g)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 5 AND
HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS EXECUTIVE
CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

(h)Certain Definitions.

(i)As used herein, the term “Confidential Information” means information that is
not generally known to the public (but for purposes of clarity, Confidential
Information shall never exclude any such information that become known to the
public because of Executive’s unauthorized disclosure) and that is used,
developed or obtained by the Affinion Group in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Affinion Group or any predecessors thereof
concerning (A) the business or affairs of the Affinion Group, (B) products or
services, (C) fees, costs and pricing structures, (D) designs, (E) analyses, (F)
drawings, photographs and reports, (G) computer software, including operating
systems, applications and program listings, (H) flow charts, manuals and
documentation, (I) databases, (J) accounting and business methods, (K)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (L) customers and
clients and customer or client lists, (M) other copyrightable works, (N) all
production methods, processes, technology and trade secrets, and (O) all similar
and related information in whatever form. Confidential Information will not
include any information that has been published in a form generally available to
the public (except as a result of Executive’s unauthorized disclosure) prior to
the date Executive proposes to disclose or use such information. Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

(ii)As used herein, the term “Work Product” means all inventions,

 

--------------------------------------------------------------------------------

 

innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) that relates to the Affinion Group’s actual or
anticipated business, research and development or existing or future products or
services and that are conceived, developed or made by Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other person) while employed by the Companies together with all patent
applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.

Section 6.Non-Disparagement.   During the period commencing on the Effective
Date and continuing until the third anniversary of the Executive’s termination
of employment for any reason, neither Executive nor his or her agents, on the
one hand, nor the Companies formally, or their respective senior executives or
board of directors, on the other hand, shall directly or indirectly issue or
communicate any public statement, or statement likely to become public, that
maligns, denigrates or disparages the other (including, in the case of
communications by Executive or his or her agents, any of the Companies’
officers, directors or employees). The foregoing shall not be violated by
truthful responses to legal process or governmental inquiry or by private
statements to any of the Companies’ officers, directors or employees; provided,
that in the case of Executive, such statements are made in the course of
carrying out his or her duties pursuant to this Agreement.

Section 7.Severance Payments.   In addition to the foregoing, and not in any way
in limitation of any right or remedy otherwise available to the Affinion Group,
if Executive violates Section 5 or Section 6 hereof, any Severance Payments then
or thereafter due from the Company to Executive shall be terminated immediately
and the Company’s obligation to pay and Executive’s right to receive such
Severance Payments shall terminate and be of no further force or effect.

Section 8.Executive’s Representations, Warranties and Covenants.

(a)Executive hereby represents and warrants to the Companies that:

(i)Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(ii)the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

 

--------------------------------------------------------------------------------

 

(iii)Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;

(iv)upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(v)Executive understands that the Companies will rely upon the accuracy and
truth of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(vi)as of the date of execution of this Agreement, Executive is not in breach of
any of its terms, including having committed any acts that would form the basis
for a Cause termination if such act had occurred after the Effective Date.

(b)The Companies hereby represent and warrant to Executive that:

(i)the Companies have all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Companies;

(ii)the execution, delivery and performance of this Agreement by the Companies
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Companies are a party or any judgment, order or decree
to which the Companies are subject;

(iii)upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of the
Companies, enforceable in accordance with its terms; and

(iv)the Companies understand that Executive will rely upon the accuracy and
truth of the representations and warranties of the Companies set forth herein
and the Companies consent to such reliance.

Section 9.Indemnification.  The Company shall secure directors’ and officers’
liability insurance for the benefit of Executive on terms at least equal to
those applicable to the other directors and officers of the Company (which
insurance, for Executive, shall provide for advancement of defense costs) and
shall indemnify Executive to the maximum extent permitted under the General
Corporate Law of Delaware.  

Section 10.General Provisions.

(a)Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court

 

--------------------------------------------------------------------------------

 

of competent jurisdiction to be invalid, prohibited or unenforceable under any
present or future law, and if the rights and obligations of any party under this
Agreement will not be materially and adversely affected thereby, such provision,
as to such jurisdiction, shall be ineffective, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Agreement, a legal, valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

(b)Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may be related to the subject matter hereof in any way
(but excluding the Management Investor Rights Agreement, dated as of October 17,
2005, and any stock options or equity awards granted under any equity
compensation plans maintained by the Company or any affiliate, to the extent
applicable).

(c)Successors and Assigns.

(i)This Agreement is personal to Executive and without the prior written consent
of the Companies shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.

(ii)This Agreement shall inure to the benefit of and be binding upon the
Companies and their respective successors and assigns. The Companies will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Companies to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Companies would be required
to perform it if no such succession had taken place. As used in this Agreement,
“Companies” shall mean the Companies as hereinbefore defined and any successor
to their business and/or assets as aforesaid that assumes and agrees to perform
this Agreement by operation of law, or otherwise.

(d)Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL
LAW OF

 

--------------------------------------------------------------------------------

 

THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

(e)Enforcement.

(i)Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Companies of the controversy, claim or
dispute to binding arbitration in New York (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all Parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof. Each party shall bear its or his or her costs and expenses in any such
arbitration and one-half of the arbitrator’s fees and costs; provided, however,
that the arbitrator shall have the discretion to award the prevailing party
reimbursement of its or his or her reasonable attorney’s fees and costs.

(ii)Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii)Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

(f)Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Companies and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g)Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other

 

--------------------------------------------------------------------------------

 

address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party. Notices will be deemed
to have been given hereunder and received when delivered personally, when
received if transmitted via telecopier, five days after deposit in the U.S. mail
and one day after deposit for overnight delivery with a reputable overnight
courier service.

If to the Companies, to:

Affinion Group Holdings, Inc.
6 High Ridge Park
Stamford, CT 06905

Facsimile: (203) 956-1206
Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Facsimile: (212) 872-1002
Attention: Adam Weinstein, Esq.

 

If to Executive, to:

Executive’s home address most recently on file with the Company.

(h)Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(i)Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive any termination of
Executive’s employment under this Agreement.

(j)Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement. All
references to a “Section” in this Agreement are to a section of the Agreement
unless otherwise noted.

(k)Construction. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(l)Code Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits

 

--------------------------------------------------------------------------------

 

set forth herein shall either be exempt from the requirements of Section 409A of
the Code or shall comply with the requirements of such
provision.  Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if Executive is a “specified employee” within the meaning of Section
409A of the Code, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Section 409A of the Code and which do not otherwise
qualify under the exemptions under Treas. Regs. Section 1.409A-1 (including
without limitation, the short-term deferral exemption and the permitted payments
under Treas. Regs. Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or
provided on the earlier of (i) the date which is six (6) months after
Executive’s separation from service (as such term is defined in Treas. Regs.
Section 1.409A-1(h), including the default presumptions thereunder) for any
reason other than death (with the first such payment being a lump sum equal to
the aggregate payments and/or benefits Executive would have received during such
six-month period if no such payment delay had been imposed), and (ii) the date
of Executive’s death.  Notwithstanding anything in this Agreement or elsewhere
to the contrary, distributions upon termination of Executive’s employment may
only be made upon a “separation from service” as determined under Section 409A
of the Code and such date shall be the Date of Termination for purposes of this
Agreement.  Each payment under this Agreement or otherwise shall be treated as a
separate payment for purposes of Section 409A of the Code.  In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code.  All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code.  To
the extent that any reimbursements pursuant to this Agreement or otherwise are
taxable to Executive, any reimbursement payment due to Executive shall be paid
to Executive on or before the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred; provided, that Executive
has provided the Companies written documentation of such expenses in a timely
fashion and such expenses otherwise satisfy the Companies’ expense reimbursement
policies.  Reimbursements pursuant to this Agreement or otherwise are not
subject to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable
year.  Notwithstanding any of the foregoing to the contrary, the Companies and
their respective officers, directors, employees or agents make no guarantee that
the terms of this Agreement complies with, or is exempt from, the provisions of
Code Section 409A, and none of the foregoing shall have any liability for the
failure of the terms of this Agreement to comply with, or be exempt from, the
provisions of Code Section 409A.  Executive shall have no legally binding right
to any distribution or payment made to Executive in error.

(m)Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOLLOWS]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

AFFINION GROUP HOLDINGS, INC.

 

 

By:

/s/Todd Siegel

Name:

Todd Siegel

Title:

Chief Executive Officer

 

 

AFFINION GROUP, INC.

 

 

By

/s/ Todd Siegel

Name:

Todd Siegel

Title:

Chief Executive Officer

 

 

EXECUTIVE

 

 

 

/s/Scott Lazear

 

Scott Lazear

 

 

 

[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE

1. Termination of Employment. Scott Lazear (“Executive”) acknowledges that
Executive’s last day of employment with Affinion Group Holdings, Inc. (together
with Affinion Group, Inc., the “Company”) is                                 
(the “Termination Date”).

2. Full Release. For the consideration set forth in the Employment Agreement, by
and between the Company and Executive, dated as of _________, 201__ (the
“Employment Agreement”) and for other fair and valuable consideration therefor,
Executive, for Executive, Executive’s heirs, executors, administrators,
successors and assigns (hereinafter collectively referred to as the
“Releasors”), hereby fully releases and discharges the Company, its parents,
subsidiaries, affiliates, insurers, successors, and assigns, and their
respective officers, directors, officers, employees, and agents (all such
persons, firms, corporations and entities being deemed beneficiaries hereof and
are referred to herein as the “Company Entities”) from any and all actions,
causes of action, claims, obligations, costs, losses, liabilities, damages and
demands of whatsoever character, whether or not known, suspected or claimed,
which the Releasors have, from the beginning of time through the date of this
General Release, against the Company Entities arising out of or in any way
related to Executive’s employment or termination of Executive’s employment;
provided, however, that this shall not be a release with respect to any amounts
and benefits owed to Executive pursuant to the Employment Agreement upon
termination of employment, vested and accrued amounts under employee benefit
plans of the Company, or Executive’s right to indemnification and directors and
officers insurance as provided in Section 9 of the Employment Agreement.

3. Waiver of Rights Under Other Statutes. Executive understands that this
General Release waives all claims and rights Executive may have under certain
federal, state and local statutory and regulatory laws, as each may be amended
from time to time, including but not limited to, the Age Discrimination in
Employment Act (including the Older Workers Benefit Protection Act) (“ADEA”),
Title VII of the Civil Rights Act; the Employee Retirement Income Security Act
of 1974; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans with
Disabilities Act; the Worker Adjustment and Retraining Notification Act; the
Connecticut Fair Employment Practices Act; and all other statutes, regulations,
common law, and other laws in any and all jurisdictions (including, but not
limited to, Connecticut) that in any way relate to Executive’s employment or the
termination of Executive’s employment.

4. Informed and Voluntary Signature. No promise or inducement has been made
other than those set forth in this General Release. This General Release is
executed by Executive without reliance on any representation by Company or any
of its agents. Executive states that that Executive is fully competent to manage
Executive’s business affairs and understands that Executive may be waiving legal
rights by signing this General Release. Executive hereby acknowledges that
Executive has carefully read this General Release and has had the opportunity to
thoroughly discuss the terms of this General Release with legal counsel of
Executive’s choosing. Executive hereby acknowledges that Executive fully
understands the terms of this General Release and its final and binding effect
and that Executive affixes Executive’s signature hereto voluntarily and of
Executive’s own free will.

 

 

--------------------------------------------------------------------------------

 

5. Waiver of Rights Under the Age Discrimination Act. Executive understands that
this General Release, and the release contained herein, waives all of
Executive’s claims and rights under the ADEA. The waiver of Executive’s rights
under the ADEA does not extend to claims or rights that might arise after the
date this General Release is executed. The monies to be paid to Executive are in
addition to any sums to which Executive would be entitled without signing this
General Release. For a period of seven (7) days following execution of this
General Release, Executive may revoke the terms of this General Release by a
written document received by the General Counsel of the Company no later than
11:59 p.m. of the seventh day following Executive’s execution of this General
Release. This General Release will not be effective until said revocation period
has expired. Executive acknowledges that Executive has been given up to [21/45]1
days to decide whether to sign this General Release. Executive has been advised
to consult with an attorney prior to executing this General Release and has been
given a full and fair opportunity to do so.

6. Miscellaneous.

(a) This General Release shall be governed in all respects by the laws of the
State of Connecticut without regard to the principles of conflict of law.

(b) In the event that any one or more of the provisions of this General Release
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this General Release is held to be excessively broad as to duration, scope,
activity or subject, such provisions will be construed by limiting and reducing
them so as to be enforceable to the maximum extent compatible with applicable
law.

(c) This General Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(d) The paragraph headings used in this General Release are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this General Release.

(e) This General Release and the Employment Agreement represent the entire
agreement between the parties with respect to the subject matter hereof and may
not be amended except in a writing signed by the Company and Executive. If any
dispute should arise under this General Release, it shall be settled in
accordance with the terms of the Employment Agreement.

(f) This General Release shall be binding on the executors, heirs,
administrators, successors and assigns of Executive and the successors and
assigns of Company and shall inure to the benefit of the respective executors,
heirs, administrators, successors and assigns of the Company Entities and the
Releasors.

 

 

 

1

Insert 45 days in the event of a layoff of two or more employees.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this General Release on
this      day of .

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

AFFINION GROUP, INC.

 

By:

 

 

Name:

 

Title:

 

 

EXECUTIVE

 

 

Scott Lazear

 

 